Title: Gulian C. Verplanck to Thomas Jefferson, 7 January 1819
From: Verplanck, Gulian Crommelin
To: Jefferson, Thomas


          
            Sir
            New York Jan. 7th 1819
          
          I take the liberty of sending you a copy of an anniversary discourse which I lately delivered before the Historical Society of this state. Whatever errors or faults it may have, I trust that the general purpose is such as you will approve. It is the inculcation of those great principles of freedom and toleration to the service of which your own talents have been so long, so gloriously and so efficiently devoted.
          
            I am with great respect
            Your obdt servant
            G. C. Verplanck
          
        